FILE COPY


      Rodolfo Rivera                                                THE CITY OF BALCONES
     MunozAppellant/s                                               HEIGHTS; THE CITY OF
                                                                      SAN ANTONIO; THE
                                                                     STATE OF TEXAS AND
                                                                            STAR

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 26, 2013

                                      No. 04-13-00439-CV

                                    Rodolfo Rivera MUNOZ,
                                           Appellant

                                                v.

  THE CITY OF BALCONES HEIGHTS; The City of San Antonio; The State of Texas and
                            Star Shuttle,
                             Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-01985
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

        Appellant Rodolfo Rivera Munoz filed a declaratory judgment action against the City of
Balcones Heights, the City of San Antonio, the State of Texas, and Star Shuttle. Each defendant
filed a plea to the jurisdiction. The clerk’s record, which was filed in this court on September 23,
2013, establishes the trial court granted the pleas filed by the City of Balcones Heights, the City
of San Antonio, and the State of Texas. However, we can find no document in the clerk’s record
disposing of the plea filed by Star Shuttle or otherwise disposing of appellant’s claims against
Star Shuttle. This court contacted the office of the district clerk to determine if any document
relating to Star Shuttle’s plea had been omitted from the record and were told no documents were
omitted. Moreover, appellant’s notice of appeal in fact states he is appealing only the orders
granting the pleas filed by the City of Balcones Heights, the City of San Antonio, and the State
of Texas. But appellant did not non-suit his claims against Star Shuttle nor does it appear he
filed a request for a severance or obtained an order granting a severance of the claims against
Star Shuttle. Accordingly, it appears appellant’s claims against Star Shuttle have not been
disposed of by order or otherwise.

        A judgment or order is final for purposes of appeal if it actually disposes of all pending
parties and claims before the court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001) (emphasis added). It appears there is no final judgment or order in this case because the
claims against Star Shuttle have not been disposed of by the trial court. Unless the claims
against Star Shuttle have been disposed of, the orders in this case are interlocutory, and there is
no final, appealable order or judgment.
                                                                                    FILE COPY




         Interlocutory orders may be appealed only if a specific statute authorizes such an
interlocutory appeal. For example, section 51.014 of the Texas Civil Practice and Remedies
Code lists circumstances under which a person may appeal from an interlocutory order of a
district court, county court at law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. §
51.014 (West 2012). We cannot, however, find any statutory authority that allows an
interlocutory appeal under these circumstances.

       We therefore ORDER appellant to show cause in writing on or before October 28, 2013,
why this appeal should not be dismissed for lack of jurisdiction. We ORDER all appellate
deadlines suspended pending our determination of whether we have jurisdiction over this appeal.

       We further order the clerk of this court to serve a copy of this order on appellant, all
counsel, and the district clerk. mb

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court